Reversed and Remanded and Opinion filed August 1, 2002








Reversed and Remanded and Opinion filed August 1,
2002. 
 
In The
 
Fourteenth Court of Appeals
                                                    ____________       
 
NO.
14-02-00301-CV
____________
 
ABCO AVIATION, INC., Appellant
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT and 
HARRIS
COUNTY APPRAISAL REVIEW BOARD, Appellees
 

 
On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 01-00713
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a final judgment signed December 19,
2001.  On July 26, 2002, the
parties filed a joint motion to reverse the judgment and remand the cause to
the trial court for entry of an agreed final judgment.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court for entry of an agreed judgment.
PER CURIAM




Judgment rendered and Opinion
filed August 1, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).